

Exhibit 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of January 1, 2020
(the “Effective Date”), between The E. W. Scripps Company (the “Company”) and
Adam P. Symson (“Executive”). In consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.    Employment Term.
(a)    Initial Term. The Company shall continue to employ Executive, and
Executive accepts continued employment with the Company, upon the terms and
subject to the conditions set forth in this Agreement, for the period beginning
on the Effective Date and ending on the third anniversary of the Effective Date,
unless terminated earlier pursuant to the provisions of this Agreement (the
“Term”).
(b)    Renewals. The Term shall be automatically renewed for successive one-year
periods on the terms and subject to the conditions of this Agreement (including,
without limitation, Section 8 hereof), commencing on the third anniversary of
the Effective Date, and on each anniversary date thereafter, unless terminated
earlier pursuant to the provisions of this Agreement or unless either the
Company or Executive gives the other party written notice (in accordance with
Section 10 hereof), at least 180 calendar days prior to the end of such initial
or extended Term, of its or his intention not to renew this Agreement or the
employment of Executive. For purposes of this Agreement, any reference to the
“Term” of this Agreement shall include the original term and any extension
thereof.
(c)    Change in Control. Notwithstanding the foregoing, if a “Change in
Control” (as defined in the Company’s Long-Term Incentive Plan as in effect on
the Effective Date) shall occur within two years prior to the expiration of the
Term, then the Term shall automatically be extended for a period of two years
following the date of the Change in Control.
2.    Terms of Employment.
(a)    Position and Duties. During the Term, Executive shall continue to be
employed by the Company as President and Chief Executive Officer and shall
report directly to the Company’s Board of Directors (the “Board”). In addition,
Executive shall serve as a member of the Company’s Board of Directors and
thereafter during the Term shall be nominated for reelection as a member of the
Board at each time that Executive’s term as a director would otherwise expire.
Executive will perform such duties and responsibilities commensurate with his
position and title, and such additional duties consistent with his position as
may be reasonably assigned to him from time to time by the Board. Executive
shall act at all times in compliance in all material respects with the material
policies, rules and decisions adopted from time to time by the Company and the
Board and perform all of the duties and obligations required of him by this
Agreement in a loyal and


1

--------------------------------------------------------------------------------




conscientious manner. Executive shall have authority to designate his direct
reports; provided that nothing herein shall interfere with the Board’s authority
to elect the Company’s corporate officers.
(b)    Engaging in Other Activities. During the Term, Executive shall devote his
full business time and attention to the Company and its controlled affiliates
and shall not be employed by any other person or entity. Subject to Section 8,
Executive may serve on civic or charitable boards and pursue personal
investments, so long as such activities do not interfere in any material respect
with the performance of Executive’s responsibilities as President and Chief
Executive Officer in accordance with this Agreement, and, with the approval of
the Board, may serve on no more than one corporate board unrelated to the
Company (and retain all compensation in whatever form for such service).
(c)    Location. Executive shall perform his duties and responsibilities
hereunder principally at the Company’s corporate headquarters in Cincinnati,
Ohio; provided that Executive may be required under reasonable business
circumstances to travel outside of such location in connection with performing
his duties under this Agreement.
(d)    Affiliates. Executive agrees to serve, without additional compensation,
as an officer and director of each of the other members of the Company’s
controlled affiliates, as determined by the Board, and shall serve as the
highest ranking officer of each of the Company’s controlled affiliates (other
than any inactive affiliates). As used in this Agreement, the term “affiliate”
shall mean any entity controlled by, controlling, or under common control with,
the Company.
(e)    Compensation Recovery Policy. Executive acknowledges and agrees that,
notwithstanding any provision of this Agreement to the contrary, any incentive
compensation or performance-based compensation granted to Executive hereunder
shall be subject to repayment or recoupment obligations arising under applicable
law or the Company’s compensation recovery policy, as the same may be amended
from time to time, on the same basis as other executive officers of the Company.
(f)    Stock Ownership Guidelines.  Executive acknowledges and agrees that he
shall be subject to, and will comply with, the Company’s stock ownership
guidelines for the Chief Executive Officer position, as the same may be amended
from time to time.
3.     Compensation and Benefits.
(a)    Base Salary. During the Term, the Company shall pay Executive an
annualized base salary (“Annual Base Salary”) of $1,200,000, payable in regular
installments in accordance with the Company’s normal payroll practices. During
the Term, the Annual Base Salary shall be reviewed by the Board or a committee
thereof at such time as the salaries of other senior executives of the Company
are reviewed generally. The Annual Base Salary shall not be reduced other than
in connection with an across-the-board salary reduction prior to the occurrence
of a Change in Control which applies in a comparable manner to other senior
executives of the Company. If so increased or reduced, then such adjusted salary
will thereafter be the Annual Base Salary for all purposes under this Agreement.


2

--------------------------------------------------------------------------------




(b)    Annual Incentives. For each fiscal year during the Term, Executive shall
participate in the Company’s Executive Annual Incentive Plan, or any successor
plan (the “AIP”), under terms and conditions no less favorable than other senior
executives of the Company. Executive’s “target” annual incentive opportunity
during the Term shall not be less than 100% of his Annual Base Salary, but may
thereafter be increased or, prior to the occurrence of a Change in Control,
reduced by the Board or a committee thereof for subsequent fiscal years so long
as Executive’s “target” annual incentive opportunity is equal to or higher than
the target opportunity set for each other senior executive of the Company (the
“Target AIP”).
(c)    Long-Term Incentives. For each fiscal year during the Term, Executive
shall participate in the Company’s long-term incentive program, or any successor
program (the “LTIP”), under terms and conditions no less favorable than other
senior executives of the Company. Executive’s “target” LTIP opportunity for the
2020 fiscal year shall not be less than $2,700,000, but may thereafter be
increased or, prior to the occurrence of a Change in Control, reduced by the
Board or a committee thereof for subsequent fiscal years so long as Executive’s
“target” LTIP opportunity is equal to or higher than the target opportunity set
for each other senior executive of the Company. For the 2020 fiscal year,
Executive’s “target” LTIP opportunity shall be allocated: (i) 60% to
performance-based restricted share units, subject to one-year revenue and cash
flow goals established by the Board or a committee thereof, with any earned
units vesting in four equal annual installments, and (ii) 40% to time-based
restricted share units that vest in four equal annual installments, and shall
otherwise be granted upon the terms, and subject to the conditions, of the award
agreement approved by the Board or a committee thereof and signed by Executive,
which terms and conditions shall be no less favorable than the terms and
conditions applicable to other senior executives of the Company.
(d)    Vacation. During the Term, Executive shall be eligible for paid vacation
in accordance with the Company’s policies in effect from time to time for its
senior executives generally.
(e)    Expense Reimbursement. Executive shall be reimbursed for all reasonable
travel and other out-of-pocket expenses actually and properly incurred by
Executive during the Term in connection with carrying out his duties hereunder
in accordance with the Company’s policies in effect from time to time for its
senior executives generally. In addition, the Company shall reimburse Executive
for reasonable attorney’s fees incurred by Executive in the negotiation and
documentation of this Agreement within 20 business days after delivery of
Executive’s written request for payment accompanied by supporting documentation
reasonably satisfactory to the Company, which request and documentation must be
delivered to the Company no later than January 31, 2020, and any such
reimbursements shall be subject to a cap of $20,000, in the aggregate.
(f)    Benefits. During the Term, and except as otherwise provided in this
Agreement, Executive shall be eligible to participate in all welfare,
perquisite, fringe benefit, insurance, retirement and other benefit plans,
practices, policies and programs, maintained by the Company and its affiliates
applicable to senior executives of the Company generally, in each case as
amended from time to time. Without limiting the foregoing, during the Term, the
Company shall annually reimburse Executive for up to $15,000 for financial
planning services upon receipt for payment


3

--------------------------------------------------------------------------------




accompanied by supporting documentation reasonably satisfactory to the Company
and for the annual membership fees and other dues associated with one business
club. In addition, the Company shall pay the cost of an annual “senior
executive” physical examination. Notwithstanding the foregoing, the Company and
Executive agree that Executive is hereby removed as a participant in the
Company’s Senior Executive Change in Control Plan as of the Effective Date
(without any further action or notice) and that, during the Term, Executive
shall not be eligible to participate, and shall not be considered a participant,
in the Company’s Executive Severance Plan and the Company’s Senior Executive
Change in Control Plan so long as the benefits provided under this Agreement are
no less favorable to Executive than the benefits provided to other members of
senior management under those plans (or successor plans providing similar
benefits).
4.    Termination of Employment.
(a)    Death and Disability. Executive’s employment shall terminate
automatically upon Executive’s death during the Term. The Company shall be
entitled to terminate Executive’s employment because of Executive’s Disability
(as defined and covered by the Company’s long-term disability plan) during the
Term. A termination of Executive’s employment by the Company for Disability
shall be communicated to Executive by written notice, and shall be effective on
the 30th calendar day after receipt of such notice by Executive (the “Disability
Effective Date”), unless Executive returns to full-time performance of
Executive’s duties before the Disability Effective Date.
(b)    Cause. Executive’s employment with the Company may be terminated by the
Company with or without Cause. For purposes of this Agreement, “Cause” shall
mean: (i) conviction of (or plea of nolo contendere to) a felony (other than
traffic-related citations) or other crime involving dishonesty; (ii) willful and
material unauthorized disclosure of confidential information; (iii) gross
misconduct or gross neglect in the performance of Executive’s duties having a
material adverse effect on the business of the Company or its material
affiliates; (iv) willful failure to cooperate with a bona fide internal
investigation or investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other material reasonably known to be
relevant to such an investigation, or the willful inducement of others to fail
to cooperate or to destroy or fail to produce documents or other material; or
(v) willful and material violation of the Company’s written conduct policies,
including but not limited to the Company’s Employment Handbook and Ethics Code
having a material adverse effect on the business of the Company or its material
affiliates. The Company will give Executive written notice prior to termination
of employment pursuant to sub-paragraphs (iii), (iv) or (v) of the foregoing,
setting forth the nature of any alleged failure, breach or refusal in reasonable
detail and the conduct required to cure. Except for a failure, breach or refusal
which, by its nature, cannot reasonably be expected to be cured, Executive shall
have 20 business days from the giving of such notice within which to cure any
failure, breach or refusal under sub-paragraphs (iii), (iv) or (v) of the
foregoing; provided, however, that, if the Company reasonably expects
irreparable injury from a delay of 20 business days, the Company may give
Executive notice of such shorter period within which to cure as is reasonable
under the circumstances. For purposes of sub-paragraph (ii) of the foregoing, no
act by Executive shall be considered “willful” if such act is done by Executive
in the good faith belief that such act is or was in the best interests of the


4

--------------------------------------------------------------------------------




Company or one or more of its businesses. Notwithstanding the foregoing,
following a Change in Control, “Cause” shall mean (x) commission of a felony or
an act or series of acts that results in material injury to the business or
reputation of the Company or any subsidiary; (y) the willful failure to perform
duties of employment, if such failure has not been cured in all material
respects within 20 business days after the Company gives notice thereof; or (z)
Executive’s breach of any material term, provision or condition of employment,
which breach has not been cured in all material respects within 20 business days
after the Company gives notice thereof.
(c)    Good Reason. Executive’s employment with the Company may be terminated by
Executive with or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following without Executive’s
consent: (i) a reduction by the Company of Executive’s title, duties,
responsibilities or reporting relationship set forth in Section 2(a), including
without limitation a change in Executive’s direct reports without his approval,
but specifically excluding any reduction in duties, responsibilities or
reporting relationship solely attributable to the fact that the Company is no
longer publicly owned; (ii) a reduction by the Company of Executive’s Annual
Base Salary (other than as permitted in Section 3(a) of this Agreement) or
Executive’s Target AIP (other than as permitted in Section 3(b) of this
Agreement); (iii) a failure to nominate Executive for re-election as a member of
the Board or a failure to elect Executive as a member of the Board; or (iv) any
breach by the Company of a monetary obligation under this Agreement or any other
material breach of this Agreement by the Company. Notwithstanding the foregoing,
following a Change in Control, “Good Reason” shall mean the occurrence of any of
the following without Executive’s consent: (A) a material diminution in
Executive’s Annual Base Salary or Target AIP below the amount of Annual Base
Salary or Target AIP in effect immediately prior to such Change in Control; (B)
a material diminution in Executive’s authority, duties, or responsibilities as
compared to his authority, duties, or responsibilities immediately prior to such
Change in Control; (C) a requirement that Executive report to a corporate
officer or employee instead of reporting directly to the Board; (D) a material
diminution in the budget over which Executive retains authority as compared to
the budget over which he had authority immediately prior to such Change in
Control; (E) a material change in geographic location at which Executive is
principally employed as compared to the geographic location immediately prior to
such Change in Control; or (F) the Company’s material breach of this Agreement
or of any material term, provision or condition of employment of Executive,
unless Executive’s employment is terminated for Cause within the applicable cure
period set forth below. A termination of Executive’s employment by Executive
shall not be deemed to be for Good Reason unless (x) Executive gives notice to
the Company of the existence of the event or condition constituting Good Reason
within 30 calendar days after becoming aware of the initial occurrence or
existence of such event or condition, and (y) the Company fails to cure such
event or condition within 30 calendar days after receiving such notice.
Additionally, should the Company fail to reasonably cure such event or
condition, Executive must terminate his employment within 120 calendar days
after becoming aware of the initial occurrence or existence of the event or
condition constituting Good Reason for such termination to be “Good Reason”
hereunder.
(d)    Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party in accordance with Section 10. For purposes of this Agreement, a
“Notice of Termination” means a written notice


5

--------------------------------------------------------------------------------




which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the Date of Termination.
(e)    Date of Termination. “Date of Termination” means, as applicable, the last
day of the Term, the date of Executive’s death, the Disability Effective Date,
the date on which the termination of Executive’s employment by the Company for
Cause or without Cause or by Executive for Good Reason or without Good Reason is
effective, or such later date as is acceptable to the Board.
(f)    Resignation from All Positions. Notwithstanding any other provision of
this Agreement, upon the termination of Executive’s employment for any reason,
unless otherwise requested by the Board, Executive shall immediately resign from
all positions that he holds or has ever held with the Company and its
affiliates, including his position on the Board and on the boards of directors
of the Company’s affiliates. Executive hereby agrees to execute any and all
documentation to effectuate such resignations upon reasonable request by the
Company, but he shall be treated for all purposes as having so resigned upon
termination of his employment, regardless of when or whether he executes any
such documentation.
5.    Severance Payments.
(a)    Any Termination of Employment. If, during or at the end of the Term,
Executive’s employment with the Company and its affiliates shall terminate for
any reason or no reason, then:
(i)    Accrued Benefits. The Company shall pay, or cause to be paid, to
Executive the sum of: (A) the portion of Executive’s Annual Base Salary earned
through the Date of Termination, to the extent not previously paid, (B) the
amount of any annual incentive that has been earned by Executive for a completed
fiscal year preceding the Date of Termination, but has not yet been paid to
Executive, (C) any accrued but unused vacation pay, to the extent not previously
paid and (D) any unreimbursed business expenses to the extent reimbursable in
accordance with the Company’s reimbursement policies (the sum of the amounts
described in clauses (A) through and including (D) shall be referred to as the
“Accrued Benefits”). The Accrued Benefits shall be paid to Executive in a single
lump sum within 30 calendar days after the Date of Termination (but in no event
later than March 15 of the calendar year immediately following the year in which
the amounts are earned), or as otherwise may be provided in a valid deferral
election made pursuant to the terms of the Company’s deferred compensation plan.
(ii)    Other Benefits. To the extent not previously paid or provided, the
Company shall pay or provide, or cause to be paid or provided, to Executive (or
his estate) any other amounts or benefits (including, as applicable, any vesting
and/or payment of equity awards) required to be paid or provided or which
Executive is eligible to receive under any plan, program, policy or practice or
contract or agreement of the Company, including any benefits to which Executive
is entitled under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
(such other amounts and benefits described in this Section 5(a)(ii) shall be
hereinafter referred to as the “Other


6

--------------------------------------------------------------------------------




Benefits”) in accordance with the terms and normal procedures of each such plan,
program, policy or practice or contract or agreement, based on accrued and
vested benefits through the Date of Termination.
(iii)    Other Rights. Executive shall retain his rights to indemnification and
coverage under applicable directors’ and officers’ insurance policies as
provided in Section 18 and his rights as an option holder or shareholder of the
Company (such rights described in this Section 5(a)(iii) hereinafter referred to
as the “Other Rights”).
(b)    Good Reason, Other than for Cause (not During the Change in Control
Protection Period). If, during the Term (other than during the Change in Control
Protection Period, as defined below), the Company shall terminate Executive’s
employment other than for Disability or Cause (but excluding by reason of the
Company providing notice of its intention not to renew the Term in which case
Section 5(c) shall apply), or if Executive shall terminate employment for Good
Reason, then, in addition to the amounts, benefits and rights provided in
Section 5(a), the Company shall pay or provide the following amounts and
benefits to Executive:
(i)    Pro-Rated Annual Incentive. A lump sum payment equal to the annual
incentive that would have been payable under the AIP for the performance period
during which the Date of Termination occurs if Executive had remained employed
for the entire period, based on actual achievement of the applicable performance
objectives during the entire performance period and without regard to any
discretionary adjustments that have the effect of reducing the amount of the
annual incentive (other than discretionary adjustments applicable to all
similarly-situated executives who did not terminate employment), pro-rated for
the portion of the performance period through the Date of Termination (the
“Pro-Rated Annual Incentive”). Such payment shall be made at the same time that
payments are made to other participants in the AIP for that performance period
and shall be in lieu of any annual incentive that Executive would have otherwise
been entitled to receive under the terms of the AIP for the performance period
during which the Date of Termination occurs.
(ii) Severance Payment. A lump sum payment equal to the product of (A) the sum
of Executive’s Annual Base Salary and Target AIP, multiplied by (B) 2.0 (such
number, the “Severance Multiple”), payable within 20 calendar days after the
Release described in Section 6 becomes effective and irrevocable in accordance
with its terms.
(iii) Health Care Coverage. An amount equal to the product of (A) the Severance
Multiple, multiplied by (B) the annual cost payable by Executive, as measured as
of the Date of Termination, to obtain coverage under COBRA for Executive and, if
applicable, his spouse and eligible dependents under the Company’s employee
group health plan at the level in effect on such Date of Termination. Such
amount shall be payable in equal monthly installments for a period of 2 years,
with the first installment payable within 20 calendar days after the Release
described in Section 6 becomes effective and irrevocable in accordance with its
terms, and each remaining monthly installment payable on the first payroll date
of each calendar month thereafter until paid in full. Such amount shall be
payable whether or not Executive and his spouse and eligible dependents elect to
continue medical care coverage under the Company’s group health care plans under
COBRA and shall be included in Executive’s income for tax purposes to the extent
required


7

--------------------------------------------------------------------------------




by applicable law. Notwithstanding the foregoing, if Executive becomes
re-employed with another employer and is eligible to receive substantially
equivalent health benefits under another employer-provided plan, then the
Company’s payment obligations and Executive’s right to the premium payments as
described in this Section 5(b)(iii) shall cease.
(iv) Equity Awards. Notwithstanding anything contained in the applicable Company
equity plan and award agreements to the contrary, all outstanding and unvested
equity awards of the Company granted to Executive shall become immediately
vested and exercisable; provided that, any such awards the vesting of which
depends upon the achievement of performance objectives shall vest at the level
determined as if Executive had remained employed for the entire applicable
performance period and based upon actual achievement of the applicable
performance objectives during the entire performance period, and shall become
payable at the same time that the applicable awards are payable to
similarly-situated executives who did not terminate employment during that
performance period. In addition, all outstanding and vested Company stock
options (including those that vest pursuant to the operation of the immediately
preceding sentence) will remain exercisable for the full duration of their term.
(v)    Financial Planning. The financial planning benefit described in Section
3(f) of this Agreement for the year in which the Date of Termination occurs.
(c)    Non-Renewal of Term. If, during the Term (including during the Change in
Control Protection Period, as defined below), the Company provides timely notice
of its intention not to renew the Term in accordance with Section 1(b) of this
Agreement and terminates Executive’s employment other than for Disability or
Cause at the end thereof, then, in addition to the amounts, benefits and rights
provided in Section 5(a), the Company shall pay or provide, or cause to be paid
or provided, to Executive the payments and benefits set forth in Section 5(b)
above. If, during the Term (including during the Change in Control Protection
Period, as defined below), Executive provides timely notice of his intention not
to renew the Term in accordance with Section 1(b) of this Agreement and
terminates his employment at the end thereof, then, in addition to the amounts,
benefits and rights provided in Section 5(a), the Company shall pay or provide,
or cause to be paid or provided, to Executive the payments and benefits set
forth in Sections 5(b)(i), (ii), (iii) and (v) above (but specifically excluding
the accelerated vesting of equity awards set forth in Section 5(b)(iv) above);
provided that the Severance Multiple, as defined in Section 5(b) hereof, shall
be 0.5 rather than 2.0 and, for purposes of Section 8 hereof, the definition of
Protection Period shall be modified to replace the period of “18 months” with
the period of “6 months”.
(d)    Death or Disability. If, during the Term (including during the Change in
Control Protection Period, as defined below), Executive’s employment is
terminated for Disability or Executive dies, then, in addition to the amounts,
benefits and rights provided in Section 5(a), the Company shall pay or provide
the following amounts and benefits to Executive (or his estate):
(i) Pro-Rated Annual Incentive. A Pro-Rated Annual Incentive, payable at the
same time that payments are made to other participants in the AIP for the
performance period in which the Date of Termination occurs. Such payment shall
be in lieu of any annual incentive that Executive would have otherwise been
entitled to receive under the terms of the AIP covering Executive for the
performance period during which the Date of Termination occurs.


8

--------------------------------------------------------------------------------




(ii) Annual Base Salary. A lump sum payment equal to the Annual Base Salary,
payable in a single lump sum within 60 calendar days after Executive’s date of
Termination (which payment shall serve as an offset to any salary continuation
benefits provided under the applicable Company employee long-term disability
plan to the extent provided in that plan).
(iii)    Health Care Coverage. An amount equal to the product of (A) two
multiplied by (B) the annual cost payable by Executive, as measured as of the
Date of Termination, to obtain coverage under COBRA for (x) in the case of
death, his spouse and eligible dependents or (y) in the case of Disability,
Executive and, if applicable, his spouse and eligible dependents, under the
Company’s employee group health plan at the level in effect on such Date of
Termination. Such amount shall be payable in equal monthly installments for a
period of 2 years, with the first installment payable within 20 calendar days
after the Release described in Section 6 becomes effective and irrevocable in
accordance with its terms, and each remaining monthly installment payable on the
first payroll date of each calendar month thereafter until paid in full. Such
amount shall be payable whether or not Executive or his spouse and eligible
dependents elect to continue medical care coverage under the Company’s group
health care plans under COBRA and shall be included in Executive’s or his
spouse’s and eligible dependents’ income for tax purposes to the extent required
by applicable law. Notwithstanding the foregoing, if Executive becomes
re-employed with another employer and is eligible to receive substantially
equivalent health benefits under another employer-provided plan, then the
Company’s payment obligations and Executive’s right to the premium payments as
described in this Section 5(d)(iii) shall cease.
(e)    Cause; Other than for Good Reason. If, during the Term (including during
the Change in Control Protection Period, as defined below), Executive’s
employment is terminated by the Company for Cause, or if Executive voluntarily
terminates his employment without Good Reason (but excluding by reason of
Executive providing timely notice of his intention not to renew the Term in
accordance with Section 1(b) hereof in which case Section 5(c) shall apply),
then the Company shall pay or provide to Executive the Accrued Benefits, the
Other Benefits and the Other Rights, and no further amounts shall be payable to
Executive under this Section 5 after the Date of Termination other than the
amounts, benefits or rights provided in Section 5(a).
(f)    Good Reason, Other than for Cause During the Change in Control Protection
Period. If, during the Term and during the period beginning upon the occurrence
of a Change in Control and ending on the second anniversary of the occurrence of
the Change in Control (the “Change in Control Protection Period”), the Company
shall terminate Executive’s employment other than for Disability or Cause, or if
Executive shall terminate employment for Good Reason, then, in addition to the
amounts, benefits and rights provided in Section 5(a):
(i)    Severance. The Company shall pay or provide, or cause to be paid or
provided, to Executive the payments and benefits set forth in Section 5(b)
above, provided that (A) the Pro-Rated Annual Incentive shall be calculated
assuming that “target” performance had been achieved for each performance goal,
rather than based on actual performance results; and (B) unless the provisions
of Section 5(b)(iv) hereof provide a greater benefit to Executive (in which case
those provisions shall control), the vesting of equity awards shall be governed
by the terms


9

--------------------------------------------------------------------------------




of the applicable Company equity plan and award agreements in lieu of the
treatment provided in Section 5(b)(iv).
(ii)    SERP Enhancement. In addition to the payments and benefits set forth in
Section 5(b) above, the Company shall pay, or cause to be paid, to Executive an
amount equal to the excess, if any, of (A) the actuarial equivalent of the
benefit under the Company’s Supplemental Executive Retirement Plan that
Executive would receive under the terms of that plan as in effect on the Change
in Control if Executive’s age (but not his years of service) were increased by
the number of years equal to his Severance Multiple, over (B) the actuarial
equivalent of Executive’s actual benefit under the Supplemental Executive
Retirement Plan as of the Date of Termination (the “SERP Enhancement”), which
amount shall be payable within 20 calendar days after the Release described in
Section 6 becomes effective and irrevocable in accordance with its terms. In
calculating the SERP Enhancement, the Company shall use actuarial assumptions no
less favorable to the Covered Executive than the most favorable of those in
effect under the Company’s qualified defined benefit plan applicable to
Executive at any time from the day immediately prior to the Change in Control.
(g)    Section 280G. Notwithstanding anything in this Agreement to the contrary,
in the event it shall be determined that any payment or distribution by the
Company or any of its affiliated companies to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise) (a “Payment”) would be an excess parachute
payment within the meaning of section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) (such excess only, an “Excess Payment”), then Executive
shall forfeit the Excess Payments to the extent the after-tax value to Executive
of the Payments as reduced by such forfeiture would be greater than the
after-tax value to Executive of the Payments absent such forfeiture. The
forfeiture of Excess Payments, if applicable, shall be applied by: first
reducing the cash severance described in Section 5(b)(i) hereof, then to
cancellation of accelerated vesting of performance-based equity awards (based on
the reverse order of the date of grant), then to cancellation of accelerated
vesting of other equity awards (based on the reverse order of the date of
grant), and then to any other Payments on a pro-rata basis. All determinations
required to be made under this Section 5(g), and the assumptions to be used in
arriving at such determination, shall be made by a major accounting firm with
expertise in such matters designated by the Company and reasonably acceptable to
Executive (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from Executive that there has been (or that there is likely to
be) a Payment, or such earlier time as is requested by the Company. In
connection with making determinations under this Section 5(g), the Accounting
Firm shall take into account the value of any reasonable compensation for
services to be rendered by Executive before or after the change in control,
including any noncompetition provisions that may apply to Executive (whether set
forth in this Agreement or otherwise), and the Company shall cooperate in the
valuation of any such services, including any noncompetition provisions. Any
determination by the Accounting Firm in good faith shall be binding upon the
Company and Executive. All fees and expenses of the Accounting Firm for services
performed pursuant to this Section 5(g) shall be borne solely by the Company.


10

--------------------------------------------------------------------------------




6.    Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to make any payment or provide any benefit under
Section 5 (other than Section 5(a) or Section 5(f)) hereof unless: (a) Executive
or Executive’s legal representative first executes within 50 calendar days after
the Date of Termination a release of claims agreement in the form attached
hereto as Exhibit A (the “Release”); (b) Executive does not revoke the Release;
and (c) the Release becomes effective and irrevocable in accordance with its
terms.
7.    Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company or any of its affiliates may have
against Executive or others, except as otherwise may be provided in Section 2(e)
or Section 8(e) hereof. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.
8.    Executive’s Covenants.
(a)    Confidentiality. During the Term and thereafter, Executive agrees to keep
secret and confidential, and not to use or disclose to any third parties, except
as directly required for Executive to perform Executive’s responsibilities for
the Company under this Agreement, any of the Company’s Confidential Information
(as defined in paragraph (h) below) acquired by Executive during the course of,
or in connection with, Executive’s employment with the Company. Executive
acknowledges that the Confidential Information is the exclusive property of the
Company. Upon termination of Executive’s employment with the Company, for any
reason, or at the request of the Company at any time, Executive shall promptly
return to the Company all tangible property then in Executive’s possession,
custody or control belonging to the Company, including all Confidential
Information. Executive shall not retain any copies of correspondence, memoranda,
reports, notebooks, drawings, photographs or other documents in any form
whatsoever (including information contained in computer or other electronic
memory or on any computer or electronic storage device) relating in any way to
the affairs of the Company and which were entrusted to Executive or obtained by
Executive at any time during the Term. Notwithstanding the foregoing in this
Section 8(a), Executive shall not have breached his obligations under this
Agreement, including without limitation, this Section 8(a) due to the disclosure
or use of any Confidential Information in connection with any legal proceeding
between Executive, on the one hand, and the Company or its affiliates, on the
other hand. Notwithstanding the foregoing, the parties acknowledge the practical
difficulty of policing the use of information in the unaided memory of Executive
following the end of the Term, and as such the Company agrees that Executive
will not be liable for the use of specific Confidential Information to which
Executive had authorized access and that is retained in his unaided memory;
provided, that (i) the source of such Confidential Information has become remote
(for example, without limitation, as a result of the passage of time or
Executive’s subsequent exposure to information of a similar nature from another
source without any breach of any confidentiality obligation); (ii) Executive is
not aware that such Confidential Information is the confidential information of
the Company at the time of such use; and (iii) the foregoing is not intended to
grant, and will not be deemed to grant, Executive a right to disclose
Confidential


11

--------------------------------------------------------------------------------




Information. Executive’s memory will be considered to be unaided if he has not
made any effort to memorize or assist the recollection of the Confidential
Information for the purpose of retaining and subsequently using or disclosing
it, and he is not relying on records, documents (whether written or electronic)
or other embodiments of the Confidential Information, or notes taken on the
foregoing.
(b)    Non-Competition. Executive and the Company agree that Executive is being
employed in an important fiduciary capacity with the Company and that the
Company is engaged in a highly competitive business. Executive and the Company
further agree that it is appropriate to place reasonable limits as set forth
herein on Executive’s ability to compete with the Company to protect and
preserve the legitimate business interests and goodwill of the Company.
Executive agrees that, during the Term and thereafter during the Protection
Period (as defined in paragraph (h) below), Executive will not, directly or
indirectly (in a capacity where Executive could use specialized knowledge,
training, skill or expertise, Confidential Information, or customer contacts
obtained from the Company to the detriment of the Company), own, manage,
operate, join, control, finance or participate in the ownership, management,
operation, control or financing of, or be connected as an officer, director,
employee, partner, principal, agent, representative, or consultant to any
business or activity that is engaged in the business conducted by the Company at
the applicable time during the Term of this Agreement. After the end of the
Term, the covenant in this Section 8(b) shall restrict Executive’s conduct
within the Restricted Area (as defined in paragraph (h) below). Executive agrees
that in his position, it is expected that Executive will receive Confidential
Information related to the Restricted Area and if Executive was permitted to
engage in competition with the Company within the Restricted Area, it would lead
to unfair competition and it would be a significant disadvantage to the Company
that would likely cause irreparable harm. Notwithstanding the foregoing, the
ownership of not more than two percent (2%) of the outstanding securities of any
company listed on any public exchange or regularly traded in the
over-the-counter market, assuming Executive’s involvement with any such company
is solely that of a security holder, shall not constitute a violation of this
Section 8(b).
(c)    Employee Non-Solicitation. Executive agrees that, during the Term and
thereafter during the Protection Period, Executive will not directly or
indirectly engage, solicit, hire, attempt to hire, or encourage any current
employee or former employee (limited to former employees whose employment has
been terminated or concluded for less than 6 months) of the Company, other than
Executive’s personal assistant, to leave or terminate his or her employment
relationship with the Company. Notwithstanding the foregoing, general
solicitations not directed at employees of the Company shall not be deemed to
violate this paragraph (c).
(d)    Divisible Provisions. The individual terms and provisions of this Section
8 are intended to be separate and divisible provisions and if, for any reason,
any one or more of them is held to be invalid or unenforceable, neither the
validity nor the enforceability of any other provision of this Section 8 shall
thereby be affected. It is the intention of Executive and the Company that the
potential restrictions on Executive’s solicitation and future employment imposed
by this Section 8 be reasonable in both duration and geographic scope and in all
other respects. If for any reason any court of competent jurisdiction shall find
any provisions of this Section 8 unreasonable in duration or geographic scope or
otherwise, Executive and the Company agree that the restrictions


12

--------------------------------------------------------------------------------




and prohibitions contained herein may be modified by a court of competent
jurisdiction and shall be effective to the fullest extent allowed under
applicable law in such jurisdiction.
(e)    Injunctive Relief and Remedies. In event of a breach or threatened breach
of any of Executive’s duties and obligations under this Section 8, the Company
shall be entitled, in addition to any other legal or equitable remedies it may
have in connection therewith (including any right to damages it may suffer), to
(i) temporary, preliminary and permanent injunctive relief restraining such
breach or threatened breach, (ii) in the case of a breach or threatened breach
of Sections 8(b) and 8(c), cease making payments or providing benefits under
Section 5 of this Agreement (other than paragraph 5(a) thereof), and (iii) any
other relief obtainable through statutory or common law means (including, but
not limited to, applicable trade secrets law). Executive hereby expressly
acknowledges that the harm that might result to the Company’s business as a
result of any noncompliance by Executive with the provisions of this Section 8
would be largely irreparable. The restrictions stated in this Section 8 are in
addition to and not in lieu of protections afforded to trade secrets and
confidential information under applicable law. Nothing in this Section 8 is
intended to or shall be interpreted as diminishing or otherwise limiting the
Company’s right under applicable law to protect its trade secrets and
confidential information.
(f)    Protected Activity. Nothing contained in this Agreement, or any other
agreement, policy, practice, procedure, directive or instruction maintained by
the Company shall prohibit Executive from reporting possible violations of
federal, state or local laws or regulations to any federal, state or local
governmental agency or commission (a “Government Agency”) or from making other
disclosures that are protected under the whistleblower provisions of federal,
state or local laws or regulations. Executive does not need prior authorization
of any kind to make any such reports or disclosures to any Government Agency and
Executive is not required to notify the Company that Executive has made such
reports or disclosures. Nothing in this Agreement limits any right Executive may
have to receive a whistleblower award or bounty for information provided to any
Government Agency. Executive hereby acknowledges that the Company has informed
Executive, in accordance with 18 U.S.C. § 1833(b), that Executive may not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret where the disclosure: (i) is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.
(g)    Notification. Executive agrees that he will disclose the existence of
this Section 8 to any subsequent employer.
(h)    Definitions. As used in this Section 8, the following definitions shall
apply
“Company” means the Company and its controlled affiliates.
“Confidential Information” means information pertaining to the business of the
Company that is generally not known to or readily ascertainable to the industry
in which the Company competes, and that gives or tends to give the Company a
competitive advantage over persons who do not possess such information or the
secrecy of which is otherwise of value to the Company in


13

--------------------------------------------------------------------------------




the conduct of its business regardless of when and by whom such information was
developed or acquired, and regardless of whether any of these are described in
writing, copyrightable or considered copyrightable, patentable or considered
patentable. Confidential Information includes, but is not limited to, the
Company’s trade secrets, information related to present and potential customers,
vendors and suppliers (including, but not limited to, lists, contact
information, requirements, contract terms, and pricing), methods of operations,
research and development, product information, business technical information,
including technical data, techniques, solutions, test methods, quality control
systems, processes, design specifications, technical formulas, procedures and
information, sales plans and strategies, pricing and profit information,
financial information, marketing data, all agreements, schematics, manuals,
studies, reports, and statistical information relating to the Company, all
formulations, database files, information technology, strategic alliances,
products, services, programs and processes used or sold, and all software
licensed or developed by the Company, computer programs, systems and/or
software, ideas, inventions, business information, know-how, improvements,
designs, redesigns, creations, discoveries and developments of the Company.
Confidential Information includes all forms of the information, whether oral,
written or contained in electronic or any other format.
“Protection Period” means, except as otherwise provided in Section 5(c) above,
the period commencing on the Date of Termination and ending on the date 18
months after the Date of Termination; provided, however, that such period shall
be extended for an additional period of time equal to the time that elapses from
the commencement of a breach of the covenants contained in this Section 8 to the
later of (i) the termination of such breach or (ii) the final resolution of any
litigation stemming from such breach.
“Restricted Area” means the geographic area or areas where Executive conducted
activities on behalf of the Company at or within a 1 year period of time prior
to the Date of Termination. It is intended as of the Effective Date that the
Restricted Area will include the entire United States, as Executive is engaged
to provide services and has duties related to this entire geographic area.
9.    Cooperation. During the Term and thereafter, Executive shall cooperate
with the Company and its affiliates, without additional consideration, in any
internal investigation or administrative, regulatory, or judicial proceeding as
reasonably requested by the Company including, without limitation, Executive’s
being available to the Company and its affiliates upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information, and turning over to the
Company all relevant documents that are or may come into Executive’s possession,
all at times and on schedules that are reasonably consistent with Executive’s
other permitted activities and commitments if Executive is then employed by the
Company and otherwise taking into account Executive’s reasonable business
obligations. Executive shall be reimbursed for the reasonable expenses
(including reasonable attorney fees) Executive incurs in connection with any
such cooperation and/or assistance. Any such reimbursement shall be paid to
Executive no later than the 15th day of the second month immediately following
the month in which such expenses were incurred or such cooperation and/


14

--------------------------------------------------------------------------------




or assistance was provided (subject to Executive’s timely submission to the
Company of proper documentation with respect thereto).
10.    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient. Notices
to Executive shall be sent to the address of Executive most recently provided to
the Company, with a copy to Hughes Hubbard & Reed LLP, One Battery Park Plaza,
New York, New York 10004 Attention: Kenneth A. Lefkowitz, Esq. Notices to the
Company should be sent to The E. W. Scripps Company, 312 Walnut Street,
Cincinnati, Ohio, 45202, Attention: Chairman of the Board. Notices and
communications shall be effective when actually received by the addressee.
11.    Severability. The invalidity or unenforceability of any particular
provision in this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if the invalid or
unenforceable provision were omitted.
12.    Complete Agreement. This Agreement (together with any director indemnity
agreement and any equity award agreements) embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way, including, without
limitation, the employment agreement between Executive and the Company dated as
of July 10, 2017, which agreement shall be considered null and void as of the
Effective Date without any further action or notice; provided, however, that no
provision in this Agreement shall be construed to adversely affect any of
Executive’s rights to compensation, expense reimbursement or benefits (including
equity compensation or rights to receive deferred equity compensation) payable
in accordance with the terms of Executive’s prior employment agreements with the
Company (and applicable equity award agreements) or any of Execcutive’s rights
to indemnification with respect to Executive’s service under Executive’s prior
employment agreements with the Company, all of which are expressly agreed to
survive the execution of this Agreement. The payments and benefits provided
under Section 5 shall be in full satisfaction of the Company’s obligations to
Executive upon his termination of employment and in no event shall Executive be
entitled to severance benefits beyond those specified in Section 5 hereof.
13.    Withholding of Taxes. The Company and its affiliates may withhold from
any amounts payable under this Agreement all federal, state, city or other taxes
as the Company and its affiliates are required to withhold pursuant to any law
or government regulation or ruling.
14.    Successors and Assigns.
(a)    This Agreement is personal to Executive, and, without the prior written
consent of the Company, shall not be assignable by Executive other than by will
or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.


15

--------------------------------------------------------------------------------




(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 14(c),
without the prior written consent of Executive this Agreement shall not be
assignable by the Company.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.
15.    Choice of Law. This Agreement shall be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of Ohio,
without regard to conflicts of law principles. The parties hereto irrevocably
agree to submit to the jurisdiction and venue of the federal and state courts
located in Ohio in any court action or proceeding brought with respect to or in
connection with this Agreement.
16.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
17.    Section 409A Compliance.
(a)    In General. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code (“Section 409A”) or are
exempt therefrom and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered so as to be in compliance
therewith.
(b)    Separation from Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits subject to Section 409A upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A, and for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.
(c)    Reimbursements or In-Kind Benefits. With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A: (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit;
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and (iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense occurred, or such
earlier date as required hereunder.


16

--------------------------------------------------------------------------------




(d)    Six Month Delay. Notwithstanding anything contained in this Agreement to
the contrary, if Executive is a “specified employee,” as determined under the
Company’s policy for identifying specified employees on the Date of Termination,
then to the extent required in order to comply with Section 409A, all payments,
benefits or reimbursements paid or provided under this Agreement that constitute
a “deferral of compensation” within the meaning of Section 409A, that are
provided as a result of a “separation from service” within the meaning of
Section 409A and that would otherwise be paid or provided during the first six
months following such Date of Termination shall be accumulated through and paid
or provided (without interest), within 20 calendar days after the first business
day that is more than six months after the date of his separation from service
(or, if Executive dies during such six-month period, within 20 calendar days
after Executive’s death).
(e)    Payment Dates. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “within 20 calendar
days after the Release described in Section 6 becomes effective and
irrevocable”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. In the event the payment period under
this Agreement for any nonqualified deferred compensation commences in one
calendar year and ends in a second calendar year, the payments shall not be paid
(or installments commenced) until the later of the first payroll date of the
second calendar year, or the date that such Release becomes effective and
irrevocable, to the extent necessary to comply with Section 409A. For purposes
of Section 409A, Executive’s right to receive any “installment” payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.
18.    Indemnification; Liability Insurance. If Executive is made a party to, is
threatened to be made a party to, receives any legal process in, or receives any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that Executive was an officer, director,
employee, or agent of the Company or any of its affiliated companies, or was
serving at the request of or on behalf of the Company or any of its affiliated
companies, the Company shall indemnify and hold Executive harmless to the
fullest extent permitted or authorized by the Company’s Articles of
Incorporation or Code of Regulations or, if greater, by the laws of the State of
Ohio, against all costs, expenses, liabilities and losses Executive incurs in
connection therewith. Such indemnification shall continue even if Executive has
ceased to be an officer, director, employee or agent of the Company or any of
its affiliated companies, and shall inure to the benefit of Executive’s heirs,
executors and administrators. The Company shall reimburse Executive for all
costs and expenses Executive incurs in connection with any Proceeding within 20
business days after receipt by the Company of a written requests for such
reimbursement and appropriate documentation associated with such expenses. In
addition, the Company agrees to maintain a director’s and officer’s liability
insurance policy or policies covering Executive at a level and on terms and
conditions no less favorable than the Company provides it directors and
senior-level officers currently (subject to any future improvement in such terms
and conditions), until such time as legal or regulatory action against Executive
is no longer permitted by law.
19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same


17

--------------------------------------------------------------------------------




agreement. A signed copy of this Agreement delivered by electronic mail or other
means of electronic transmission shall be deemed to have the same legal effect
as delivery of an original signed copy of this Agreement.




(Signatures are on the following page)




18

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 
THE E. W. SCRIPPS COMPANY
 
/s/ Richard A. Boehne                                 
By: Richard A. Boehne
Its: Chairman of the Board


 
EXECUTIVE
 
/s/ Adam P. Symson                                 
Adam P. Symson





19